UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEJANDRO CARDENAS GONZALEZ, a/k/a Alejandra
Gonzalez Cardenas,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-193)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel J. Clifton, Charlotte, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Alejandro Cardenas Gonzalez pled guilty to conspiracy to pos-

sess cocaine with intent to distribute, see 21 U.S.C. § 846 (1994),

and was sentenced to a term of 115 months imprisonment.      The dis-

trict court informed him after imposing sentence that, if he wished

to appeal, his appeal must be filed within ten days after the entry

of judgment.     The judgment order was entered on February 6, 1998.

On September 21, 1998, Gonzalez filed an application to proceed in

forma pauperis and indicated his desire to appeal from the judg-

ment.     The district court treated this document as a notice of

appeal, see Smith v. Barry, 502 U.S. 244, 248 (1992), and granted

the motion to proceed in forma pauperis.

        Rule 4(b) of the Federal Rules of Appellate Procedure requires

that a notice of appeal must be filed within ten days of judgment.

The district court may extend the time for filing a notice of

appeal for thirty days upon a showing of excusable neglect with or

without a motion being filed. The district court may not otherwise

extend the time for filing a notice of appeal.      See United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985); United States v.

Schuchardt, 685 F.2d 901 (4th Cir. 1982).       Gonzalez's notice of

appeal was filed well beyond the forty-day appeal period.         The

notice of appeal was thus ineffective.

     We therefore dismiss the appeal.     We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-


                                   2
sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3